PER CURIAM.
Gulfside Supply, Inc. (Gulfside) appeals the trial court’s order granting Crowther Roofing and Sheet Metal of Florida, Inc.’s (Crowther) motion for change of venue.
Gulfside’s main argument, which we find dispositive of this appeal, is that its sale of materials to Crowther is governed by the credit agreement signed by both sides. The agreement specifically provides:
In consideration of any extension of credit by Gulfside Supply, Inc., should any indebtedness not be paid in accordance with the terms of credit, the undersigned customer agrees to pay all costs of collections including 33 1/3% of the amount due as attorney’s fees and does hereby waive presentment and notice of default and stipulate to venue in the county of Gulfside Supply, Inc.’s choice. Customer waives the right to jury trial in any action related to customer’s account or purchase.
(Emphasis added). Gulfside chose to sue in Miami-Dade County. Under the terms of the contract Crowther waived its right to object to venue.
Reversed and remanded.